Title: Thomas Jefferson to George Cabell, 1 May 1817
From: Jefferson, Thomas
To: Cabell, George


          
            Sir
            Monticello
May 1. 17.
          
          It was intimated to me while in Bedford that you wished to know something more particularly of mr Flower for whom you had done some kind offices, and entered into some engagements. of this he expressed a grateful sense here, and I believe you may be assured he is entirely worthy of the services you rendered him. he is the person who was with mr Burkbeck on the tour through France which has been in all our bookstores for two or three years, and to whom that book is dedicated. he is the son of an English gentleman landholder, of large family connections, and the particular friend of Burkbeck. these, considering a revolution in England as inevitable, sent him over to this country to examine it and find out an eligible situation for them. after the purchase made thro’ you, which I believe was for himself, he came here & staid some weeks with us, having originally brought me letters of recommendation from some friends in Europe. he left us the last of February, intending to go to N. York and take passage in the first vessel bound for England; but in Philadelphia met letters from mr Burkbeck informing him he should embark in early spring. Flower is therefore now awaiting his arrival in or near Philadelphia. his father, who was doubtful about coming, when he left England, has decided to come as soon as he can dispose of his estate, and this will probably bring most of the family, and I am in hopes the purchase you made for him will fix the location of the family. from what I have seen of mr Flower I have the most unqualified reliance on his worth & perfect good faith. on the supposition that this account of him might satisfy your mind that the services you have rendered him have been worthily bestowed, I have thought it a duty to give it with assurances of my great esteem & respect.
          Th: Jefferson
        